                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    COLUMBIA DIVISION


    Diana Jordan,                                                    C/A No. 3:18-2924-JFA


                                      Plaintiff,

    v.
                                                                             ORDER
    District 5 Foundation for Educational
    Excellence,


                                      Defendant.



I.        INTRODUCTION

          Diana Jordan (“Plaintiff”), proceeding pro se, 1 filed this civil action on October 29, 2018,

requesting the Court to order a “forensic accounting” to determine whether District 5 Foundation

for Educational Excellence (“Defendant”) wrongly denied Plaintiff’s request for money to replace

a heat pump coil in her house. (ECF No. 1). Thereafter, Plaintiff filed an Application to Proceed

in District Court without Prepaying Fees or Costs (Form AO-240) (“Application”). (ECF No. 3).

In her Application, Plaintiff states she is unemployed. (ECF No. 3 at 1). She further indicates she

has $10.50 in a checking or savings account and that she owns a home valued at $120,000 and a

vehicle valued at $1,500. (ECF No. 3 at 2). Finally, Plaintiff states she does not have any debts or

monthly expenses, and she lists one dependent. (ECF No. 3 at 2).




1
  “Pro se complaints and pleadings, however inartfully pleaded, must be liberally construed and held to less
stringent standards than formal pleadings drafted by lawyers.” Ally v. Yadkin Cty. Sheriff Dept., 698 F.
App’x 141, 142 (4th Cir. 2017) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)).
       In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.), this

case was referred to a Magistrate Judge for Review. The Magistrate Judge assigned to this action 2

prepared a thorough Report and Recommendation (“Report”), opining that Plaintiff’s Application

should be dismissed and that Plaintiff should have fourteen (14) days from the date of an order

denying her Application to submit the $400 filing fee. (ECF No. 8 at 6). The Report sets forth, in

detail, the relevant facts and standards of law on this matter, and this Court incorporates those facts

and standards without a recitation. (ECF No. 8). The Magistrate Judge required Plaintiff to file

objections by November 15, 2018, (ECF No. 8 at 7), and Plaintiff timely filed her Objections,

(ECF No. 11). Plaintiff also filed a Motion for Expedited Ruling as to her Application. (ECF No.

13). Accordingly, the Application is ripe for review.

II.    LEGAL STANDARD

       The district court is required to conduct a de novo review only of the specific portions of

the Magistrate Judge’s Report to which objections are made. See 28 U.S.C. § 636(b); Fed. R. Civ.

P. 72(b); see also Carniewski v. W. Va. Bd. of Prob. & Parole, 974 F.2d 1330 (4th Cir. 1992). In

the absence of specific objections to portions of the Magistrate Judge’s Report, this Court is not

required to give an explanation for adopting the Report. See Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983). Thus, the Court must only review those portions of the Report to which Plaintiff

has made specific written objections. Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 316

(4th Cir. 2005).



2
  The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil Rule
73.02(B)(2) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court. The
recommendation has no presumptive weight, and the responsibility to make a final determination remains
with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is charged with making a de novo
determination of those portions of the Report and Recommendation to which specific objection is made,
and the Court may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate
Judge, or recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b)(1).
       “An objection is specific if it ‘enables the district judge to focus attention on those issues—

factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM Trucking of the

Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6 (D.S.C. Dec. 12, 2017)

(citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996)).

A specific objection to the Magistrate Judge’s Report thus requires more than a reassertion of

arguments from the Complaint or a mere citation to legal authorities. See Workman v. Perry, No.

6:17-cv-00765-RBH, 2017 WL 4791150, at *1 (D.S.C. Oct. 23, 2017). A specific objection must

“direct the court to a specific error in the magistrate’s proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

       “Generally stated, nonspecific objections have the same effect as would a failure to object.”

Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2, 2007) (citing

Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)). The Court

reviews portions “not objected to—including those portions to which only ‘general and

conclusory’ objections have been made—for clear error.” Id. (emphasis added) (citing Diamond,

416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at 47).

       Where an objection is “nonspecific, unrelated to the dispositive portions of the Magistrate

Judge’s Report and Recommendation, or merely restate[s] . . . claims,” the Court need not conduct

any further review of that objection. Field v. McMaster, 663 F. Supp. 2d 449, 452 (D.S.C. 2009);

see also McNeil v. SC Dept. of Corrections, No. 5:12-2880-MGL, 2013 WL 1102881, at *1

(D.S.C. Mar. 15, 2013) (finding petitioner’s objections to be without merit where the objections

were “non-specific, unrelated to the dispositive portions of the Magistrate Judge’s Report, and

consist[ed] of a reassertion of the arguments” made in the petition); Arbogast v. Spartanburg Cty.,

No. 07:11-cv-00198-GRA, 2011 WL 5827635, at *2 (D.S.C. Nov. 17, 2011) (finding that
plaintiff’s objections were not specific where the objections were “general and conclusory in that

they merely reassert[ed] that his conviction was wrongful.”).

       Grants or denials of applications to proceed in forma pauperis are left to the discretion of

federal district courts. See Dillard v. Liberty Loan Corp., 626 F.2d 363, 364 (4th Cir. 1980). A

litigant is not required to show she is completely destitute in order to qualify as an indigent within

the meaning of 28 U.S.C. § 1915(a). Adkins v. E.I. Du Pont de Nemours & Co., 335 U.S. 331,

339–40 (1948). However, the “privilege to proceed without posting security for costs and fees is

reserved to the many truly impoverished litigants who . . . would remain without legal remedy if

such privilege were not afforded to them.” Brewster v. North Am. Van Lines, Inc., 461 F.2d 649,

651 (7th Cir. 1972). In Carter v. Telectron, Incorporated, the court enunciated three legal tests

used to determine whether a person should proceed in forma pauperis under 28 U.S.C. § 1915:

               (1) Is the litigant barred from the federal courts by the reason of
                   her “impecunity”?

               (2) Is her access to the courts blocked by the imposition of an
                   undue hardship?

               (3) Is the litigant forced to contribute her last dollar, or render
                   herself destitute, to prosecute her claim?

Carter v. Telectron, Inc., 452 F. Supp. 939,943 (S.D. Tex. 1976); see also Murray v. Gossett, C/A

No. 3:13-2552-CMC-SVH, 2013 WL 5670907, at *2 (D.S.C. Oct. 17, 2013) (adopting and

incorporating Report and Recommendation).

III.   DISCUSSION

       In the Report, the Magistrate Judge recommends that this Court deny Plaintiff’s

Application for two reasons. (ECF No 8 at 5-6). The first reason is financial. The Report maintains

that even though Plaintiff is unemployed, she owns an unencumbered home worth $120,000 and,

therefore, she would not be rendered destitute by paying the $400 filing fee. (ECF No 8 at 4-5).
The Magistrate Judge further asserts that while a litigant does not have to be “absolutely destitute

to enjoy the benefits” of in forma pauperis status, it does not appear Plaintiff would have to choose

between abandoning a potentially meritorious claim or foregoing the necessities of life. (ECF No.

8 at 5) (quoting Adkins, 335 U.S. at 339 (1948); citing also Karahalios v. Horry County Council,

No. 4:17-cv-00393, 2017 WL 1223697 (D.S.C. 2017)).

       Secondly, the Report notes that between June 2018 and the date the Report was filed

(November 1, 2018), Plaintiff had filed at least fourteen federal lawsuits, including seven that were

filed in the month prior to the filing of the Report. (ECF No 8 at 5). The Court granted Plaintiff in

forma pauperis status in eight of her cases, and each case was summarily dismissed, or

recommended for summary dismissal, for failure to state a claim upon which relief could be

granted. (ECF No. 8 at 5). The Report alleges that despite being informed repeatedly that the

federal courts are courts of limited jurisdiction, Plaintiff continues to file lawsuits, such as the one

currently under review, that are facially inadequate to state plausible federal claims, placing an

unreasonable demand on limited judicial resources. (ECF No. 8 at 5-6). The right to proceed in

forma pauperis is not without limitations, and the Report argues that Plaintiff’s continued filing of

frivolous cases further supports the denial of her request to proceed in forma pauperis. (ECF No.

8 at 6) (citing Free v. United States, 879 F.2d 1535, 1536 (7th Cir. 1989) (“Abusers of the judicial

process are not entitled to sue . . . without paying the normal filing fees.”)).

       In Response, Plaintiff filed her Objections, which largely reiterate her statements from the

Application. (ECF No. 11). First, she states that she owns one home and one vehicle. (ECF No.

11). Secondly, she states she is unemployed and with no income. (ECF No. 11). Third, she states

that she withdrew $137.00 from her bank account to pay utility bills. (ECF No. 11). Fourth, she
reasserts that paying a filing fee would cause her to remain without legal remedy. (ECF No. 11).

Fifth, and lastly, Plaintiff states her filings comply with federal court rules. (ECF No. 11).

       Here, Plaintiff’s Objections fail to “direct the court to a specific error in the magistrate’s

proposed findings and recommendations.” Orpiano, 687 F.2d at 47. Instead, Plaintiff merely

reasserts the claims made in her Application and makes conclusory remarks rather than supported

arguments. As such, Plaintiff’s Objections are not specific to the Report, and the Court may

therefore adopt the Report without an explanation. See McMaster, 663 F. Supp. 2d at 452; see also

Norton, 2007 WL 821181, at *1.

IV.    CONCLUSION

       After carefully reviewing the applicable laws, the record in this case, as well as the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes the facts

and applies the correct principles of law. Accordingly, the Court adopts the Report, (ECF No. 8).

Therefore, Plaintiff’s Application, (ECF No. 3), is DISMISSED without prejudice and without

issuance and service of process. Further, Plaintiff is allowed fourteen (14) days from the date of

this order to submit the required $400 filing fee. Finally, because this Order renders Plaintiff’s

Motion for Expedited Ruling moot, (ECF No. 13), that motion is accordingly DENIED.



       IT IS SO ORDERED.


       February 12, 2019                                      Joseph F. Anderson, Jr.
       Columbia, South Carolina                               United States District Judge
